Title: To James Madison from DeWitt Clinton, 7 November 1806
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 7 November 1806

Having understood that Capt. Whitby has stated in a letter to the British Consul of this City that he had in his possession an affidavit of a Pilot which proves that he had not violated the jurisdiction of the United States in his killing of Pierce, I thought it expedient to procure the enclosed affidavits, which will establish beyond doubt the illegality of his conduct and that no authorized Pilot has made the deposition aforementioned
